DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/31/2021 has been entered. Claims 1 and 9 are currently amended.  Claims 6-7 have been cancelled.  Claims 1-5 and 8-14 are pending and are under examination in this office action.

Election/Restrictions
Claims 1-5 and 8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/8/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-5 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a coating composition for an antistatic hard coating film, comprising a salt having a polyoxometalate anion and a radically polymerizable cation; and a radically polymerizable binder, wherein the polyoxometalate anion contains molybdenum or tungsten, and wherein the radically polymerizable binder is a multifunctional acrylate containing two or more of the acryloyl group, methacrylolyl group, acryloyloxy group, methacryloyloxy group, acryloyloxyalkyl group or methacryloyloxyalkyl group. There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of White et al (US20080060277).  White teaches a composition comprising a salt having a polyoxometalate anion, a cationic monomer and a non-ionic monomer.  However, White does not teach the claimed multifunctional acrylate as the binder in a coating composition.
The Ex Parte Quayle Action of 11/9/2021 indicated allowable subject matter of claims 1-5 and 8-9 with claim objection on informalities.  Applicant amended claims 1 and 9 to overcome the claim objection, and included all the limitations in claim 1 into claim 9.  Therefore, claims 1-5 and 8-14 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5 and 8-14 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762